ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-114, concluding that ANITA L. WALCH of MURRELLS INLET, SOUTH CAROLINA, who was admitted to the bar of this State in 1989, and who has been suspended from the practice of law since October 26, 2012, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of her fitness to practice as attested to by a mental health professional approved by the Office of Attorney Ethics, and that no petition for reinstatement should be considered until respondent submits proof of reimbursement to the New Jersey Lawyers’ Fund for Client Protection for claims paid in the amount of $4,099.00 to her former clients Torres, Cruz, and Burza;
And good cause appearing;
*481It is ORDERED that ANITA L. WALCH is suspended from the practice of law for a period of six months, effective immediately, and until the further Order of the Court; and it is further.
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics proof of her fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that no petition for reinstatement shall be considered until respondent submits proof that she has reimbursed the New Jersey Lawyers’ Fund for Client Protection in the amount of $4,099.00 for claims paid on behalf of her former clients Cruz, Torres and Burza; and it is further
ORDERED that respondent continue to comply with Rule 1:20— 20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20 — 20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.